Dear Mayor Parker:
You advise this office that there currently exists both parish and municipal ordinances prohibiting the sale on Sundays of alcoholic beverages within the Village of Mer Rouge. You further relate that the citizens of Mer Rouge have submitted the necessary petition to invoke the call of a local option election regarding Sunday sales of beverages of low alcoholic content on Sunday, which prompts your question: May the Village of Mer Rouge opt out of the prohibition established by parish ordinance?
Our response is that it is not the parish ordinance which is problematic; rather, it is the Village ordinance which is of concern. R.S. 51:191 provides:
      § 191. Sunday closing law; local ordinances; election
      Except as provided in R.S. 51:193, the governing authority of any parish or municipality may adopt ordinances regulating or prohibiting the opening of certain businesses and/or the sale of certain stock or articles of merchandise on Sunday, if approved by the voters at an election called as provided in Chapter 6-B of Title 18 of the Louisiana Revised Statutes of 1950.
An amendment or other change to the existing ordinance is a different regulation of sales of alcohol on Sunday, which would require voter approval. See Attorney General Opinion 97-370.
Your concern with respect to the parish ordinance is addressed by the court in the case of State vs. Meche,724 So.2d 847 (La.App. 3rd Cir. 1998), to wit: a conflict need not exist between a parish ordinance and a municipal ordinance for the municipal ordinance to supercede the parish ordinance.
A copy of the Meche case is enclosed for your further review.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: KERRY L. KILPATRICK
ASSISTANT ATTORNEY GENERAL
KLK:ams *Page 1 
OPINION NUMBER 97-370
February 2, 1998
                             114 — Sundays 55 — Intoxicating Liquors — Local Option R.S. 26:493
R.S. 51:191
Mr. William G. Emmons        When a municipality has voted in the Chairman, City Council       blue law, the police jury cannot City of Sulphur              amend the ordinance prohibiting P.O. Box 1309                alcohol sales on Sundays to grant Sulphur, LA 70664-1309       sales to non-profit organizations.